 388DECISIONSOF NATIONALStanley Air Tools,Divisionof the Stanley WorksandTeamstersUnionLocal No. 507,affiliatedwithInternational Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of AmericaStanley Air Tools,Divisionof the Stanley WorksandTeamsters UnionLocal No. 507,affiliatedwithInternational Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,Petitioner.Cases 8-CA-4634 and 8-RC-6659May 14, 1968DECISION AND ORDERBY MEMBERS BROWN,JENKINS,AND ZAGORIAOn February 7, 1968, Trial Examiner William W.Kapell issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged inand was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as setforth in the attached Trial Examiner's Deci-sion.The Trial Examiner also found that theRespondent had not engaged in certain other unfairlabor practices alleged in the complaint and recom-mended that the complaint be dismissed withrespect to those allegations.'Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the en-tire record in the case, including the Trial Ex-aminer'sDecision, the exceptions, and the support-ing brief, and hereby adopts the findings,3 conclu-sions, and recommendations of the Trial Examiner.'No exceptions having been taken to the Trial Examiner's dismissal ofthe allegation in the complaint as to alleged creation of the impression ofsurveillance of the employee's union activities by Respondent, suchaction of the Trial Examiner is adoptedpro forma2 The Respondent's exceptions to the Trial Examiner's Decision are inlarge part directed to the credibility resolutions of the Trial ExaminerWewill not overrule the Trial Examiner's resolutions as to credibility unless aclear preponderance of all the relevant evidence convinces us that they areincorrect Such a conclusion is not warranted hereStandard Dry WallProducts, Inc,91 NLRB 544, enfd 188 F 2d 362 (C A 3)' In adoptingthe Trial Examiner's finding that the Union's authorizationcards were valid, Member Brownfinds the cards valid for thereasons setforth by him inDan Howard Mfg Co,158 NLRB 805, fn 5LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that Respondent Stanley Air Tools, Divisionof the Stanley Works, Willowick, Ohio, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder.IT IS HEREBY FURTHER ORDERED that the petitionin Case 8-RC-6659 be, and it hereby is, dismissed.TRIAL EXAMINER'S DECISION AND REPORTON OBJECTiONS TO AN ELECTIONSTATEMENT OF THE CASEWILLIAMW. KAPELL, Trial Examiner: Thismatter, a proceeding under Section 10(b) of theNational Labor Relations Act, as amended, hereincalled the Act, was heard at Cleveland, Ohio, onSeptember 18 and 19, 1967,' with all parties par-ticipating pursuant to due notice upon a complaintissued by the General Counsel on July 3.2 The com-plaint alleges that Stanley Air Tools, Division of theStanleyWorks, hereafter referred to as Respon-dent, engaged in unfair labor practices proscribedby Section 8(a)(1) and (5) of the Act, by specifiedacts of interference, restraint, and coercion of itsemployees, and by a refusal to reco&nize and bar-gain with the Union as the duly designated exclu-sive collective-bargaining representative of its em-ployees in a unit appropriate for bargaining pur-poses. Respondent denied all allegations of unlaw-ful conduct, and also, in particular, denied the su-pervisory status of employees Jerry Krivdo andTony Lauria, the alleged violative conduct at-tributed to its agents, and the alleged majoritystatus of the Union, and affirmatively pleaded thatithad a good-faith doubt of any such status, andthat the alleged violative conduct of Krivdo andLauria, if any, was unauthorized and repudiated.A Decision and Direction of Election in Case8-RC-6659 issued by the Regional Director for Re-gion 8 on March 31, following a hearing on a unionpetition for certification, provided for an election ina designated unit of Respondent's employees con-sisting of production, maintenance, and warehouseemployees, and determined that employees Krivdoand Lauria were supervisors and therefore excludedfrom the unit. The Employer's (Respondent's)request for a review of the Regional Director'sDecision and Direction of Election was denied byAll dates hereafterrefer to the year 1967unless otherwise noted'Based upon a chargefiled by Teamsters Union Local No 507, affiliatedwith International Brotherhoodof Teamsters, Chauffeurs,Warehousemenand Helpersof America, hereafterreferredto asthe Union171 NLRB No. 48 STANLEY AIR TOOLS389the Boardon April 18. Thereafter, following theUnion's defeat by a vote of eight to three at anelection held on April 28, it filed objections toRespondent's conduct affecting the results of theelection. On July 3, the Regional Director issued anorder directing a hearing on the objections filed bythe Union, and further directing that said hearingbe consolidated for purposes of hearing with thehearingin Case 8-CA-4634.All parties were represented and were affordedopportunity to adduce evidence, to examine andcross-examine witnesses,and to file briefs. Com-prehensive briefs received from the General Coun-sel and Respondent have been carefully considered.Upon the entire record in the cases, and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.COMMERCERespondent, a Connecticut corporation with itsprincipaloffice and place of business in NewBritain,Connecticut,maintainsa division calledStanley Air Tools at Willowick, Ohio (the only in-stallationinvolved herein), where it is engaged inthe manufacture of air tools. Annually in the courseand conduct of its operations, Respondent shipsproducts valued in excess of $50,000 directly fromitsWillowick division to points located outside theState of Ohio. Respondent admits, and I find, thatat all times material hereinithas been engaged incommerce within the meaning of Section 2(6) and(7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that at all timesmaterial herein,theUnion has been a labor or-ganization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Disputed SupervisoryStatusof Krivdo andLauriaThe complaint alleges, and Respondent denies,that employees Krivdo and Lauria are supervisorswithin themeaning ofthe Act. Their status vitallyaffects or is dispositive of several issues raisedherein.As noted above,the Regional Director inthe representation proceeding involved herein is-sued an order,following a rather extensive hearing,inwhich he determined,inter alia,that both in-dividuals were supervisors. A request for review ofthe RegionalDirector's order filed by Respondent,directed exclusively to this finding, was denied bythe Board.B.Respondent's Right To Relitigate the SupervisoryStatus of Krivdo and LauriaOn the hearing herein, Respondent sought torelitigate the supervisory status of Krivdo and Lau-ria over the General Counsel's objection and waspermitted to introduce evidence to supplement therecord of the representation case (of which officialnoticewas taken). General Counsel in his briefagain raises the propriety of this ruling, contendingthat the supervisory status of Krivdo and Lauriawas resolved by the Board and is, therefore, bindingand may not be relitigated. He asserts thatAmalga-mated Clothing Workers (Sagamore Shirt Co.) v.N.L.R.B.,365 F.2d 898 (C.A.D.C.), which wascited in support of the ruling is inapposite. I adhereto my ruling.'Section 102.67 (f) of the Board's Rules andRegulationsprovides as follows:The parties may, at any time, waive theirright to request review. Failure to requestreview shall preclude such parties fromrelitigating, in any related subsequent unfairlabor practice proceeding, any issue whichwas,or could have been, raised in therepresentation roceeding. Denial of a requestfor review shallpconstitute an affirmance of theregionaldirector'sactionwhich shall alsopreclude relitigating any suchissuesin any re-lated subsequent unfair labor practice proceed-ing.The application of this section depends upon thenature of the issue which a party seeks to haverelitigated. Thus, where a certification is issued in arepresentation proceeding and an attempt is madeto relitigate the certification in a subsequent unfairlabor practice proceeding involving a refusal to bar-gain, it clearly follows that the proceeding is relatedwithin the meaning of the above-cited section andfurther litigationwillbe precluded.' However,where other representation case issues are reraisedin subsequent unfair labor practice proceedings, theanswer is not so clear, e.g., as in the instant case,where the supervisory status of an individual, whichhas been determined in a prior representationproceeding, becomes material in a subsequent un-fair labor practice case involving the employer'sresponsibility for the individual's conduct. In suchinstances,in addition to considering the relation-ship between the representation proceeding and theunfair labor practice proceeding, it is also necessaryto ascertain whether the specific issue reraised forlitigationwas one which was fully litigated in therepresentation proceeding.The court inAmalga-mated ClothingWorkers (Sagamore Shirt Co.),supra,considered the relitigation issue in greatdetail, reviewing several Board decisions in thematter, and held, contrary to the Board, that the su-pervisory status of the employee (whose activities3As appears hereafter,a reversal of the ruling would not effect anySeeGenesco,Inc ,161 NLRB 1130, and cases cited thereinchange in my findings on the disputed status. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere held to constitute 8(a)(1) violations) couldbe relitigated in the unfair labor practice casedespite findingsby theRegional Director in theprior representation proceeding concerning thedisputed status, but that the evidence heard in therepresentation case need not be reheard but couldbe incorporated in the record of the unfair laborpractice case upon being specifically identified.In reaching this result,the court concluded that itwas in accord with the Board ruling inLeonardNiederriter Co.(130 NLRB 113, 115, fn. 2), wherea similar issue arose,and stated further at 905:This construction of section 102.67 (f) ofthe Board's rules, which estop relitigation in arelated proceeding, is in accordance with thelong-held objective of avoiding undue and un-necessary delay in representation elections.There will becaseswhere an employer will beas interested as the Board in holding a speedyelection and will be willing to forego thepresence of a given employee in the unit or hisvote in the tally. We see no basis for assumingthat the Board wishes to require such an em-ployer to delay the election while he complete-ly litigates subsidiary questions, such as super-visory status,in an effort to protect his rights inthe future on matters other than the deter-mination of the unit and eligible voters therein.[Footnote omitted.]The court then concluded that a charge of inter-ferencewith organizational rights in the unfairlabor practice case was not so ' related" to a priorrepresentation proceeding as to foreclose relitiga-tion of the supervisory status issue which was ruledupon in the prior representation case. The court,however, cautioned that it would not necessarilyfind that relitigation may never be precluded, e.g.,where a certification or the composition of a unit isinvolved.5 See alsoHeights Funeral Home, Inc. v.N.L.R.B.,385 F.2d 879 (C.A. 5), where the courtcomprehensively quotes from and adopts the ra-tionale andfindings of theSagamore Shirt Co.case,supra,regarding relitigationof supervisorystatus.C. The Supervisory Status FindingsComparatively little supplemental evidence wasadmitted in the instant hearing relative to the su-pervisory status of Krivdo. The uncontradictedevidence pertaining to his status shows that the em-' I find little significance in the General Counsel's attempt to distinguishthe instantcase from theSaganiorecase on the ground that no appeal wastaken to the Board from the Regional Director's supervisory finding in thatcase The court's ruling is founded primarily on the "unrelatedness" of thesupervisory issue between the representation and the unfair labor practiceproceeding.This section readsThe term "supervisor" means any individualhavingauthority, in theinterest of the employer, to hire, transfer,suspend, lay off, recall.promote, discharge,assign, reward, or discipline other employees, orresponsibly to direct them, or to adjusttheirgrievances, or effectivelyto recommend such action, if in connection with the foregoing the ex-ployees were informed at a meeting by manage-ment that Krivdo and Lauria were working foremenin their respective areas (Krivdo in assembly andLauria in machining); that management told em-ployees somebody (Krivdo or Lauria) who wasworking in the plant was needed to distribute thework and see that the work was done; that in dis-tributing the work Krivdo used his independentjudgmentin assessingthe skill required to performthe specific job and thendeterminedwhich em-ployee possessed the requisite skill to perform thatob; that Krivdo and Lauria reported directly toThomas Whitehouse, the superintendent of themanufacturing operation; that they were expectedto report any employee misconduct in their respec-tive groups to Whitehouse; that Krivdo received asalary 20 percent greater than the next highest paidemployee in his group (Lauria received a salary 15percent greater than the next highest paid em-ployee in his group); and that on one occasionwhen an employee challenged Krivdo's authority todirect the manner in which he was performing a jobKrivdo reported the matter to Thomas Whitehousewho ordered the employee to follow Krivdo's in-structions because, as he stated, "with 14 people, Ican't supervise every man."It is well settled that the enumerated list of super-visory powers in Section 2(11)6 of the Act qualify-ing an employee as a supervisor is to be read in thedisjunctive.' However, in the performance of one ofthe functions listed in Section 2(11), the individualmust also display true independence of judgment inimplementing his authority.Poultry Enterprises, Inc.v.N.L.R.B.,216 F.2d 798, 802 (C.A. 5). 1 find andconclude that Krivdo was endowed with superviso-ry authority to assign work in accordance with hisindependent judgment, and that he had the respon-sibility to see that the work was done. I, therefore,conclude based on all the evidence, and in particu-lar on his responsibility to assign and direct thework of the employees in his group, that he was asupervisor within the meaning of Section 2(11),despite his lack of other powers listed in that sec-tion, such as the right to hire, fire, etc., whichRespondent strongly urged as grounds for refutinghis supervisory status.8The evidence pertaining to Lauria's supervisorystatus in the representation hearing was rather briefin comparison with that submitted for Krivdo. Ac-cordingly, at the hearing herein, detailed evidenceercise of such authority is not of a merely routine or clerical nature,but requires the use of independent judgment.OhioPowercompany v.N.L.R.B.,176 F.2d 385(C.A. 6), cert.denied338 U.S. 899." It is also significant to note as the court pointed out in the SagamoreShirt Co.case,supra,905, that "The findings of the Regional Duectormay be accorded 'persuasive relevance,' a kind of administrative comity,aiding the Examiner and the Board in reaching just decisions, subjecthowever to power of reconsideration both on the record already madeand in the light of any additional evidence that the Examiner finds mate-rial and helpful to a proper resolution of the issue " STANLEYwas submitted to supplement the representationhearing.This evidence reflected to a large degreethe lack of supervisory powers conferred on Lauriaparalleling such evidence which was submitted inconnection with Krivdo's status at the representa-tion hearin.As indicated above,such evidence isnot inconsistent with a finding of a supervisorystatus.At the representation hearing,Respondentconceded that the authority of Krivdo and Lauriawas "exactly the same,"and each was responsiblefor "seeing that the work gets done"in his respec-tive area.Respondent also admitted in the instanthearing that they possessed similar powers in theirrespective areas.Accordingly, .lconclude that Lau-ria like Krivdo is also a supervisor within the mean-ing of Section 2(11) of the Act.D. The Union's Organizing CampaignPursuant to a telephone call from a few ofRespondent'semployees,AllenFriedman, theUnion's business agent and organizer,accompaniedby a steward of another local of the Teamsters,visited the home of employee Gerald Follas onFebruary 11.There he met Follas and employeesKim Hyder,James Powell,John Wimpisinger, andRichard DeWitt.Later they werejoined by em-ployees Dave Ellis and Russell Crane.During thatday and on the following day union authorizationcards were solicited and obtained from 11 em-ployees consisting of Follas,Hyder,Powell,Wim-pisinger,DeWitt,Ellis,Crane,Gary Kipp, PeggyBliss,Krivdo,and Lauria.9On the morning ofFebruary 13, Friedman,having in his possession theI1 signed authorization cards, sent a telegram toRespondent stating,interalia,that the Unionrepresented a majority of the production, main-tenance,and warehouse employees,and requestingnegotiation for a collective-bargaining contract. Byletterof February 15, Respondent advised theUnion that it declined to recognize it, claiming thatthe Union did not represent the majority of the em-ployees and raising a question as to the appropriateunit.On February 16, the Union filed a petition foran election in Case 8-RC-6659 for a unit consistingof the production,maintenance,shipping,andreceiving employees.E.The Alleged Violations of Section 8(a)(1)i01.Threats and interrogationThe complaint alleges that on or about February16 Krivdo threatened several employees that theirsupport of the Union would result in loss of busi-ness, and could cause their discharge;,that on orabout February 16 and 17 Krivdo interrogated em-"The validity and the effect of the cards are discussed hereafter.1"After the General Counsel rested, Respondent'smotion to dismissparagraph 6 (G) of the complaint(threats to move the plant if the Unionprevailed)was granted without opposition.11Follas also testified that Krivdo favoredthe UAW overthe Teamsters.AIR TOOLS391pioyees regarding the number of union meetings,the identity of the union organizers, and the natureof employee grievances; that on February 20 Kriv-do threatened employees in the plant withdischarge if the Union came in; and that on Februa-ry 20, and thereafter, Krivdo solicited and inducedemployees to revoke their membership in, andwithdraw from, the Union.In support of these allegations, the GeneralCounsel introduced uncontradicted testimony fromemployee Hyder as follows: Within a week after hehad signed a union card he was invited by Krivdo toattend a meeting at his home where he met em-ployees Powell, DeWitt, Follas, and Crane. Krivdocautioned them not to make any hasty decisionsand told them that it would be preferable to havethe UAW (United Auto Workers) represent themrather than the Teamsters because many of theCompany's customers were engaged in the automo-tive industries and recognized the UAW, and thatthis could make a difference as far as selling tothem because a plant controlled by the UAW mightnot want to buy from a plant controlled by theTeamsters."Within the following week Krivdoasked him at the plant whether the Union hadpromised coffeebreaks. About 2 weeks later he at-tended a shop meeting at the plant during workinghours, at which Krivdo and Lauria were alsopresent. Thomas Whitehouse also attended duringpart of the meeting. In a discussion with employeePowell at this meeting, Krivdo stated that even withthe Union all they had to do was to give out three(warning) slips and you would be let go, that therewas no job security with the Union, and that therewas no need for a union.Employee Powell testified without contradictionthat about a week after signing his union card Kriv-do engaged him in a conversation at the shop, inwhich he asked (1) whether the Union couldguarantee him 'that he would not be fired if he camein 20 minutes late, (2)whether the Union couldguarantee that he would not be fired if he per-formed his "war dance" (a bit of tomfoolery en-gaged in at the plant on occasion),and (3)whethertheUnion could guarantee him a coffeebreak.Upon Powell's answer in the negative to each ofthese questions, Krivdo stated that he could givesuch guarantees.Powell testified further that at ashopmeeting around February 20 attended byseveral production and maintenance employees,Krivdo and Lauria, he stated that the Union couldgive them job security. Krivdo replied that it didnot mean anything, and that he could give himthree warnings and he would be discharged. '2"Statements by a supervisory employer in the na-ture of a threat to prevent unionization of em-12Employee Follas, whoalso attended the meeting,corroborated thetestimony about the three warningsfollowed bya discharge, and also statedthe Krivdoadvised them that one of the Whitehouses wanted him(Krivdo)to talkseparatelyto each of the employeesbut that he declined to do it inthat way. 392DECISIONSOF NATIONALLABOR RELATIONS BOARDployees constitutes a violation of Section 8(a)(1) ofthe Act. This is so even though the statements maynot be directly coercive, if they could be reasonablysoconstruedbytheemployees[citationsomitted]."N.L.R.B. v. Electric Steam Radiator Cor-poration,321 F.2d 735, 736 (C.A. 6). Applying thisprinciple to Krivdo's remarks, I find that they con-stituted statements in the nature of threats that em-ployees would or could be deprived of existingbenefits and subjected to discharge. I, accordingly,find and conclude the employees were coerced ortended to be coerced in the free exercise of theirstatutory rights under the Act in violation of Sec-tion 8(a)(1).2. Inviting employees to bypass their representativeand deal directly with management concerningcomplaintsThe complaint alleges that on or about February17 Hugh Whitehouse invited employees to bypasstheir chosen bargaining representative and dealdirectly with him concerning complaints. EmployeeFollas testified that about a week after signing hiscard Hugh Whitehouse invited him to have a cup ofcoffee in the plant during which he questioned himconcerning his problems in the plant, and told himthat his door was always open, that if he hadanything to say to come and talk to him, and thatthings had not changed. Whitehouse testified thatafter receiving the Union's request for recognitionhe had a conversation with Follas in which hestated that there were grievances, and that they hadalways taken them up together in the past, and hesaw no reason why they could not continue to doso. Also, in the letter dated February 16 from HughWhitehouse to the employees, they were invited tobring their problems to him.By such conduct, Whitehouse made it clear byword of mouth and in writing that the employeesshould bring their grievances directly to manage-ment without proceeding through the Union. Thiswas calculated to undermine the need for a union,and thereby interfered with employees in the exer-cise of their free choice of bargaining representa-tive in violation of Section 8(a)(1).Trend Mills,Inc.,154 NLRB 143, 152;American ManufacturingCompany of Texas,139 NLRB 815, 816.3.Soliciting, assisting, and inducing employees torevoke their union membershipThe uncontradicted testimony of employeeCrane shows that he declined signing the petition torevoke his union authorization when requested toby employee Peggy Bliss, but later changed hismind and signed after Krivdo approached him andtold him that even with the Union in the plant hecould be discharged after receiving three warningslips.Prior to that time Crane had never heard ofany employee receiving a warning slip. Follastestified without contradiction that during the weekfollowing the signing of the union cards Krivdo toldhim to attend a meeting in the testing room of theplant during working hours. At the meeting whichwas attended by Krivdo, Lauria, and several rank-and-file employees, Bill Manson, one of the rank-and-file employees, held up a card stating that itwas a withdrawal from the Teamsters Union, andalso said that he did not know why they wanted aunion and was sure that the Whitehouses couldwork out any grievances. While the meeting was inprogressFollasobserved that Tom Whitehousewalked by, looked in, and then walked away. Follasalso testified that in a conversation with Krivdo hewas informed that employee Ellis had sent a letterto revoke his union authorization, and that hewished Follas would do the same, otherwise hemight find himself as the only one who failed torevoke his union card. 13Whitehouse, however,testified that he never saw the revocation petitionuntil the hearing and had never authorized anyoneto prepare it.Itisevident that Respondent knowingly per-mitted both his supervisors and rank-and-file em-ployees to encourage and solicit employees to signthe petition to revoke their union cards duringworking time in the plant. Furthermore, Respon-dent's letter to its employees also clearly indicatedthat it favored the revocation of their union cardsand advised them how it could be done. Regardlessof the supervisory status of Krivdo, Respondent isresponsible for his conduct in assisting and solicit-ing card revocations because it never indicated arepudiation of such conduct despite its awarenessof his activities on its premises.19 Respondent's con-tention that the speech of its attorney to the em-ployees in the plant in which he stated that only theWhitehouses could authorize employee meetingsrepudiated Krivdo's talks to employees is withoutmerit. The record fails to indicate that Respondentever repudiated what was said by Krivdo to the em-ployees. Also, I find no merit in Respondent's con-tentions that it must have authorized or have beenaware of Krivdo's statements or conduct before itcan be held responsible for them, or that inasmuchas Krivdo and Lauria worked so intimately with asmall group of employees their statements cannotbe attributable to Respondent. SeeWebb Tractorand Equipment Co.,167 NLRB 383. It is also sig-nificant to note that neither of the Whitehousesever denied testimony to the effect that Krivdo wasasked by one of them to speak to the employees, ordid anything to disavow what he might have said to"The letter to employees from Hugh Whitehouse,referred to above,also advised the employees that they had the right to revoke their unionauthorizations and could do so in writing" Furthermore,Manson could be regarded as speaking for managementinasmuch as the meeting was being held during working hours in the plantwith the apparent permission and approval, if not the assistance, ofmanagement STANLEY AIR TOOLS393them. I, accordingly, find and conclude thatRespondent, in appearing to approve and urge, ifnot actually to promote, the solicitation of em-ployees to revoke their union cards, interfered withthe statutory rights of the employees in violation ofSection 8(a)(1) of the Act.154.The allegedcreationof an impression ofsurveillanceof employeeunion activitiesThe complaintallegesthat during the week ofFebruary 20, Lauria created an impression of sur-veillance ofemployee unionactivity.The onlyevidence submitted in support thereof consists of aconversation between Lauria and Follas in whichthe latter was told: "Everything that you say, youknow,goesrightback to Tom and HughWhitehouse." In response Follas expressed his un-concern and reiteratedhis unionsupport. I find thatLauria's remark was an isolated incident told in afriendly manner and that thereis noevidence to in-dicate that it tended to interfere, or interfered with,or coerced Follas in any way. I conclude that theGeneral Counsel has failed to show by a preponder-ance of the evidence that the remark was violativeof Section 8(a)(1). Cf.JervisCorp. v. N.L.R.B.,387 F.2d 107 (C.A. 6). See alsoHicks Ponder Com-pany,168 NLRB 806.5.The alleged interrogation of employeesThe complaintallegesthat on or about February16 and 17 Krivdo interrogated employees regardingthe numberof union meetings, the identity of unionrepresentatives,and the nature of employees'grievances. Employee Hyder testified without con-tradiction that about a week after signing his unioncard Krivdo questioned him concerning the Union'spromises relative to coffeebreaks and workinghours. Follas testified that about the same time hehad a conversation with Krivdo, in which he wasquestioned as to how many union meetings hadbeen held and who represented the Union. It alsoappears, as related above, that Hugh Whitehouseand Krivdo questioned Follas as to employee com-plaints.Not every interrogation is a violation, the test is"whether under all the circumstances, the inter-rogation reasonably tends to restrain or interferewith the employees in the exercise of rights guaran-teed by the Act."Blue Flash Express, Inc.,109NLRB 591, 593. See alsoGeneral AutomationManufacturing, Inc.,167 NLRB 502. 1 find that in abackground of employer hostility to the Union's or-ganizationalefforts, which became evident as soonasRespondent became aware of the Union's or-ganizingcampaign, such interrogation tended to in-terfere with the free exercise of employees' statuto-ry rights in violation of Section8(a)(1). See alsoJervisCorp. v. N.L.R.B., supra; N.L.R.B. v. EliasBrothers Big Boy, Inc.,327 F.2d 421, 423 (C.A. 6).Nor would the fact that the interrogationwas madein a casualmanner during a friendly conversation inan informal context (as claimed by Respondent)lessenitsunlawful effect.General AutomationManufacturing, Inc., supra; Arkansas Grain Corp.,160 NLRB 309.F.The Alleged Violation of Section 8(a)(5)The complaint alleges that since on or aboutFebruary 1516 Respondent violated Section 8(a)(5)by its refusal to recognize the Union as the exclu-sive bargaining representative of a units? of its em-ployees.There is no dispute regarding the ap-propriateness of the unit, the demand for recogni-tion bytelegramof February 13, or Respondent'srefusal torecognizetheUnionin itsletterofFebruary 15, in which it denied the Union's majori-ty status and suggested the filing of a representationpetition to determine representation. The only is-sues remainingare whether the Union representeda valid majority of the employees in the appropriateunit, and whether Respondent had a good-faithdoubt of the Union's majority status.1.The Union's card majorityThe parties stipulated that the appropriate unitconsistedof at least the following 12 employees outof a possible 14: PeggyBliss,RussellCrane,Richard DeWitt, David J. Ellis, Gerald W. Follas,Kim Hyder, James D. King, Gary G. Kipp, WilfredA.Manson, James Powell, Joseph Tessman, andJohnWimpisinger.Respondent's assertion thatKrivdo and Lauria also were members of the unitwas denied by the General Counsel on the groundthat they should be excluded because of their su-pervisory status. As noted above, Krivdo and Lau-riawere found to be supervisors and, accordingly,are thereby excluded from the appropriate unit.The General Counsel submittedunioncards signedby the following employees: Crane, Hyder, Powell,Ellis,Wimpisinger,and Follas (all of whomacknowledged theirsignatureson the cards), De-Witt and Kipp (who signed in the presence of Fol-las),and PeggyBliss(the authenticity of whosesignaturewas stipulated)."' I find as testified to byBusinessAgent Friedman that the above-signedcards werein his possessionon February 13 whenhe sent his telegram to Respondent requestingrecognition.15Ellis, apparently,acted independently in sending a letter to the Unionrevoking his card.16At the hearing the date was stipulated to be February 13"All production and maintenance employees at the Employer's Wil-lowick,Ohio, plant,including shipping and receiving employees,and regu-lar part-time employees, but excluding office clerical employees,profes-sional employees, guards, and supervisors as defined in the Act18Respondent does not contest the authenticity of the signatures on anyof these cards 394DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent, however, contends that the cards ofEllis,Hyder,Wimpisinger, and Bliss cannot becounted in computing the Union's majority becausethey were induced to sign through misrepresenta-tions of Friedman. The evidence adduced pertain-ing to the circumstances attending the signing ofthe cardsis asfollows: Ellis testified that he signeda card at the meeting in Follas' home after he askedFriedman whether the card was to petition for anelection and Friedman replied that it was. Wimpi-singer testified that Friedman told the employees thecards would not be binding and a majority of thecardswas needed to have an election. Hydertestified that Friedman told them that the cardswere necessary to be able to get a vote, that otherthan that were not binding at all, that they were forjob security, and that he did not say the cards wereto be used only to get an election. It was stipulatedthat ifBlisswere called to testify she would statethat Friedman told the employees at Follas' homethat the purpose of signing the cards was to obtainan election and that they would not otherwise bebinding.19 Friedman denied telling any employeethat the cards were to be used only to get an elec-tion or that he needed a majority of the cards to getan election, or that they were not bound by thecards except for an election. He asserted that hetold the employees that the cards were to be usedto obtain bargaining rights and were not limited togetting an election. Crane testified that he did notremember whether Friedman told him that signingthe cards did not bind him or that all he wanted wasan election.Thus, there is a sharp contradiction in thetestimony as to whether or not the employees weretold that the cards were only foran election orwords to that effect, and would not bind themotherwise. Based On the demeanor of thewitnesses,and also considering the sequence of events, name-ly,Respondent's expressed opposition to the Unionand its attempts to undermine it, and the fact thatthe employees, who testified that the cards wereonly for an election and not binding otherwise,have remained in the employ of Respondent,thereby continuing an economic relationship whichcouldunderstandablybeaffectedbytheirtestimony, and the lapse of about 8 months beforethey were called upon to testify, I credit Friedman'stestimony, which impressed me as being forthrightand positive, that he told the employees the cardswere needed to obtain bargaining rights and werenot limited to obtaining an election."Where an employee has signed a card whichplainly designates a union as bargaining agent, theemployer can prevail only with clear evidence ofmisrepresentation."N.L.R.B. v.Hamburg ShirtCorporation,371 F.2d 740, 745 (C.A.D.C.). Or asrecently stated by the court inDayco Corporation v.N.L.R.B.,382 F.2d 577, 582 (C.A. 6):20A card, making no mention of an election, butonly authorizing the union to act as bargainingrepresentative, is a clear and explicit affirma-tion of the fact that the card can be used tosecure recognition without an election .... Toinvalidate authorization cards relating solely tounion representation, it is necessary that therebe affirmative misrepresentation that the soleand only purpose of the card is to secure anelection.See alsoUAW v. N.L.R.B. (Preston Products),373F.2d 671 (C.A.D.C.). Thus, in determining thevalidity of authorization cards it is necessary toascertain whether "the employees, by their act ofsigning authorizations, thereby clearly manifestedan intention to designate the Union as their collec-tive bargaining representative."Englewood LumberCompany,130 NLRB 394, 395. Of paramount im-portance in determining that intent is "the overt actof the employees in signing cards designating theUnion their bargaining representative. . . ." Cum-berland Shoe Corporation,144 NLRB 1268, 1269,enfd. 351 F.2d 917, 918-920 (C.A. 6). Thus, anemployee's thoughts (or afterthoughts) as to whyhe signed a union card, and what he thought thecard meant, cannot negative the overt action ofhaving signed a card. JoySilkMills,Inc.v.N.L.R.B.,185 F.2d 732, 743 (C.A.D.C.), cert. de-nied 341 U.S. 914. Also cited with approval inN.L.R.B. v. Winn-Dixie Stores, Inc.,341 F.2d 750,754 (C.A. 6), cert. denied 382 U.S. 830.The evidence and findings in the instant caseestablish that the cards made no mention of anelection, and that no misrepresentations were madeto employees to induce them to sign such cards.Accordingly, applying the rules laid down by theBoard and the courts as indicated above, I find thatthe four disputed cards are valid designations andmay be counted in computing the Union's majoritystatus.21 I, therefore, conclude that the Union had 9valid cardsin a unit consistingof 12 employees,more than enough to constitute a majority in thatunit.Respondent's reliance upon the recent decisioninN.L.R.B. v. Swan Super Cleaners, Inc.,384 F.2d609, 618 (C.A. 6), in support of its position thatthe four disputed cards should not be counted incomputing the Union's majority status is misplaced.In that case the record contained evidence and thecourt found that the union's majority rested uponfour cards which had been obtained on representa-19Because of a fear of pregnancy complications if she appeared, theparties stipulated thatshe would so testify, if called'°A petition for rehearing en bane was denied by the court and rehearing(now pending) before the original panel was ordered11Ellis testified that he misunderstood the meaning of the card until afew days later when he realved the effect of what he had signed and at-tempted to revoke his card In the absence of any misrepresentation Ellis'misunderstanding and attempted revocation did not invalidate his card forunion recognitionThe card wasvalid when signed and the attempted revo-cation took place after the demand for recognition had been madeCedarHills Theatres, Inc ,168 NLRB 871 STANLEY AIR TOOLS395tions"intended to lead to a beliefthat the only pur-pose of the card was tohold an election." Thecourt also explicated that in itsprior decisions ithad notpromulgateda rule thatonly where the solicitor of a cardactually employs the specified words "this cardis forthesoleandonlypurpose of having anelection" will a card be invalidated. We did notintend such a narrowand mechanical rule. Webelieve thatwhatever the style or actual wordsof the solicitation, if it is clearly calculated tocreate inthe mind of the one solicited, a beliefthat theonly purpose of the card isto obtain anelection,an invalidationof such card does notoffend ourCumberlandrule.Inasmuch as no misrepresentationswere foundherein this holdingof the court has no applicationto the instant case.2.The effect of the card revocationsIn view of the findings above,that Respondentcommitted unfair labor practices in connectionwith the employees'petitiontorevoke theirauthorization cards, the revocations are without ef-fect.Respondent cannot benefit from its unlawfulconduct.The Colson Corporation v. N.L.R.B., 347F.2d 128, 134 (C.A. 8), cert. denied 382 U.S. 904,enfg. 148 NLRB 827;Sullivan Surplus Sales, Inc.,152 NLRB 132, 135. Furthermore, even if therevocations were obtained without any interferenceor coercion, they would have no effect becausethey were obtained after the demand for recogni-tionwas made at which time the Union alreadyrepresented a majority of the employees.CedarHills Theatres, Inc.,168 NLRB 871.3.Respondent's alleged good-faith doubt of theUnion's majority statusIt is well settled that where valid authorizationcards have been signed by a majority of the unitemployees the employer violates Section 8(a)(5)and (1) of the Act and, if he refuses to recognizeand bargainwith the Union, he may be ordered todo so unless such refusal is motivated by a good-faithdoubt of the union's majority status. SeeN.L.R.B. v. Boot-SterManufacturingCompany,Inc.,361 F.2d 325 (C.A. 6);N.L.R.B. v. Cumber-land Shoe Corporation, supra.However, an em-ployer's"good-faithdoubtmusthave somereasonable basis and isnot established merely bythe employer's assertionof doubt of the majority. 'N.L.R.B. v. Superior Sales, Inc.,366 F.2d 229, 237(C.A. 8), and cases cited therein. The burden ofproving a lack of good faith rests upon the GeneralCounsel.22 It can beestablished by proving that theemployer refused recognition in order to gain timewithin which to undermine the union and destroyitsmajority.Such a determination requires an as-sessment". . .of all relevant facts in the case, in-cluding any unlawful conduct of the employer, thesequence of events,and the time lapse between therefusal and the unlawful conduct."Joy Silk Mills v.N.L.R.B.,supra,742.However,not all unfair laborpractices are of the kind or gravity to denote a pur-pose to deprive employees of their right to collec-tive bargaining.Aaron Bros. Co. of California,158NLRB 1077. It is only those which necessarily havethe object of destroying the union's majority statusthat are of such gravity as to support a finding ofthe lack of good-faith doubt.In the instant case,both the timing and the na-ture of Respondent's unfair labor practices show anintent to subvert the Union's majority. Thus, almostimmediately following the Union's demand forrecognition,Respondent sought to have the em-ployees revoke their authorizations and explainedto them how to do so. In addition, Respondent alsoinvited employees to bypass the Union and dealdirectlywithmanagement concerning their com-plaints as they did prior to the Union's campaign,and engaged in making threats to employees thatthey could lose presently enjoyed privileges andbenefits if the Union prevailed. Assessing the totali-ty of Respondent's conduct, I find that it negates itscontentionthattherefusaltobargainwasmotivated by a good-faith doubt of the Union'smajority, and shows instead that the refusal wasmotivated by a desire to undermine the Union andavoid the statutory duty to bargain.N.L.R.B. v.Cumberland Shoe Corporation, supra; N.L.R.B. v.Boot-Ster Manufacturing Co., supra.Accordingly, I find and conclude that the pre-ponderance of the evidence shows that followingthe Union's demand Respondent unlawfully refusedto recognize and bargain with it in violation of Sec-tion 8(a)(5) and (1) of the Act.IV.THE OBJECTIONS TO THE ELECTIONAs related above, following an election on April28, pursuant to a Decision and Direction of Elec-tion by the Regional Director, which the Union lostby a vote of eight to three, the Union filed objec-tions to Respondent's conduct affecting the resultsof the election. By order of July 3,the RegionalDirector directed that the hearing on said objec-tions be consolidated with the hearing in the com-plaint case, and that the objections be resolved,herein. The objections, in substance, consist of mat-ters alleged in the complaint case as constitutingviolations of Section 8(a)(1) of the Act. In view ofmy findings above, that Respondent engaged inviolations of Section 8(a)(1) to the extent thereinfound, I find merit in and sustain said objections.The Board has consistently held that conductviolative of Section 8(a)(1),a fortiori,interferes22 JohnP. Serpa,Inc.,155 NLRB 99, 100. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the exercise of a free and untrammeled choicein an election.23 Accordingly, I recommend that theelection held herein be set aside. However, in viewof my findings that Respondent's refusal to recog-nize and bargain with the Union violated Section8(a)(5) of the Act, and my Recommended Order inthat connection, I do not recommend that a newelection be held.24V.THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with Respon-dent's operations described in section I, above,have a close,intimate,and substantial relationshipto trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAWBasedupon the foregoing findings of fact andupon the entire record in this case, I make the fol-lowing conclusions of law:1.At all times material herein, the Union hasbeen a labor organization within the meaning ofSection 2(5) of the Act.2.At all times material herein, Respondent hasbeen engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.3.By interfering with, restraining, and coercingits employees in the exercise of rights guaranteed inSection 7 of the Act, Respondent has engaged inunfairlaborpracticesproscribedby Section8(a)(1) of the Act.4.All production and maintenance employees atthe Employer's Willowick, Ohio, plant, includingshipping and receiving employees, and regular part-time employees, but excluding office clerical em-ployees, professional employees, guards and super-visors as defined in the Act, constitute a unit ap-propriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act.5.At all times material herein since February13, the Union has been the exclusive bargainingrepresentative of all the employees in the aforesaidunit for purposes of collective bargaining withrespect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employ-ment.6.By refusing since February 13 to bargain col-lectively with the Union, Respondent has engagedin and is engaging inunfair labor practices withinthe meaningof Section 8(a)(5) and (1) of the Act.7.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning ofSection 2(6) and (7) of the Act.8.Respondent's conduct as found hereinaboveimproperly affected the results of the election heldon April 28.9.All allegations of the complaint as to whichspecific findings of violations have not been madehave not been sustained by the preponderance ofthe evidence.THE REMEDYHaving found that Respondent violated Section8(a)(1) and (5) of the Act, I shall recommend thatit cease and desist therefrom and take certain affirm-ative action, including the posting of appropriatenotices, designed to effectuate the policies of theAct.Having found that Respondent's conduct im-properly affected the results of the election heldherein, I shall recommend that the election be setaside.Having found that the Union had a valid cardmajority and that Respondent did not have a good-faith doubt in refusing to bargain with the Union,and that it committed unfair labor practices toerode the Union's majority,Ishall recommendsetting aside the election held herein and orderingthe Respondent to recognize and bargain with theUnion as the exclusive representative of the em-ployees in the unit found appropriate herein.Upon the basis of the foregoing findings of factand conclusions of law, and the entire record, andpursuant to Section 10(c) of the Act, I hereby issuethe following:RECOMMENDED ORDERStanley Air Tools, Division of the Stanley Works,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interfering with, restraining, or coercing itsemployees in the exercise of their statutory rightswithin the meaning of Section 8(a)(1) of the Act,by interrogating them about union matters, invitingthem to bypass their exclusive bargaining represent-ativewith respect to their complaints, threateningthem with economic reprisals in the event theUnion prevailed, and soliciting and inducing themto withdraw from the Union.(b) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of their rights guaranteed in Section 7 ofthe Act.(c)Refusing to bargain collectively, uponrequest, with Teamsters Union Local No. 507, af-filiatedwithInternationalBrotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, as the exclusive representative of its em-ployees in the following appropriate unit, with29Oleson'sFoods No 4,Inc, 167 NLRB 543,Irving Air Chute Company,Inc, 149 NLRB 627,62911 In view of thesefindings and recommendations, it would follow thatthe petition in Case 8-RC-6659 should be dismissed, and that proceedingsheld therein be vacated STANLEYrespect to rates of pay, hours of employment, andother terms and conditions of employment:All productionand maintenanceemployees atitsWillowick, Ohio, plant, including shippingand receiving employees,and regular part-timeemployees, but excluding office clerical em-ployees, professional employees,guards andsupervisors as defined in the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of theAct:(a)Upon request, bargain collectively withTeamsters Union Local No. 507, affiliated with In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as the col-lective-bargaining representative of all its em-ployees in the above-described appropriate unitwith respect to rates of pay, wages, hours of em-ployment and other conditions of employment, and,if an understanding is reached, embody such un-derstanding in a signed contract.(b) Postat itsplant in Willowick, Ohio, copiesof the attached notice marked "Appendix."25 Co-pies of said notice, on forms provided by the Re-gional Director for Region 8, after being signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbemaintained by it for 60 consecutive daysthereafter,inconspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced,or covered with any other material.(c)Notify the Regional Director for Region 8, inwriting,within 20 days from the receipt of thisDecision,what steps Respondent has taken tocomply herewith.261FURTHER RECOMMENDthat the complaint bedismissed insofar as it alleges violationsof the Actnot specifically found herein,and that the electionheld hereinon April 28, 1967, beset aside.x` In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words "a Decree of the United StatesCourt of Ap-peals Enforcing an Order"shall be substituted for the words"a Decisionand Order "I In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read- "Notify said Regional Director, inwriting,within 10 days from the date of this Order,what steps Respondenthas taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESThis notice is posted pursuant to the Recom-mended Order of a Trial Examiner of the NationalLaborRelations Board.After a trial in which all parties had a chance togive evidence, a Trial Examiner of the NationalLaborRelationsBoard found that we, Stanley AirAIR TOOLS397Tools, Division of the Stanley Works, violated theNational Labor Relations Act and ordered us topost this notice to inform our employees of theirrights.The Trial Examiner's Recommended Order hasdirectedus to assureour employees that:WE WILL NOT question you about your unionactivities, threaten you with economic reprisalsor that you will get fewer or less fringe benefitsby joining or selecting Teamsters Union LocalNo. 507, affiliatedwith the InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America or anyother union.WE WILL NOTassistor induce you towithdraw from the aforesaid Union or anyother union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in theexercise of your rights to self-organization orto form, join, or assist any labor organization,or to bargain collectively with us concerningterms or conditions of employment through therepresentative you select, or to refrain fromany of these activities if you so choose, exceptas these rights may be affected by a contractvalidlymade under the National Labor Rela-tionsAct, whereby membership in a labor or-ganizationisa condition of employment afterthe 30th day following the date of the contractor the beginning of a person's employment,whichever is later.WE WILL, upon request, bargain collectivelywith Teamsters Union Local No. 507, affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, as the exclusive bargaining represent-ative of all employees in the bargaining unitdescribed below concerning rates of pay,wages,hours of employment, and other condi-tions of employment, and, if anagreement isreached, embodyit ina signed agreement. Thebargaining unit is:Allproductionandmaintenance em-ployees at our Willowick, Ohio, plant, in-cluding shipping and receiving employees,and regular part-time employees, but ex-cluding office clerical employees, profes-sionalemployees, guards and supervisorsas defined in the Act.All our employeesare free tobecome orremain,or to refrain frombecoming or remaining,membersof, or withdrawingmembership in, any labor or-ganization.DatedBySTANLEY AIR TOOLS,DIVISION OF THE STANLEYWORKS(Employer)(Representative) (Title) 398DECISIONSOF NATIONALLABOR RELATIONS BOARDThis notice mustremain postedfor 60 consecu-communicatedirectlywith the Board'sRegionaltive days from the date of postingand must notbeOffice, Federal OfficeBuilding,Room 1695, 1240altered, defaced, or covered by anyother material.EastNinthStreet,Cleveland,Ohio44199,If employees have anyquestion concerning thisnotice or compliance with its provisions, they mayTelephone 522-3715.